Exhibit 10.1

 

LOGO [g704949bankofamerica_logo.jpg]

 

Banc of America Leasing & Capital, LLC    Equipment Security Note Number
17608-70010

 

This Equipment Security Note No. 17608-70010, dated as of March 28, 2014 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

  

Description

  

Serial Number

  

Cost

        

See Exhibit A attached hereto

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

         

See Exhibit B attached hereto

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $792,665.35, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on April 30, 2014 (the “Initial Payment”) and continuing thereafter
through and including March 31, 2018 (the “Maturity Date”) (collectively, the
“Equipment Note Term”). Each Payment shall be in the amount provided below, and
due and payable on the same day of the month as the Initial Payment set forth
above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.2072 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06    Page 1 of 2   



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $17,617.80.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:  

/s/ Gina M. Cabral

    By:  

/s/ David A. Levin

Printed Name:  

Gina M. Cabral

    Printed Name:  

David A. Levin

Title:  

Vice President

    Title:  

President and CEO

 

Equipment Security Note 4.1.06    Page 2 of 2   



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70010

 

Company    Division      Type    Asset Type    Invoice    Description    Insrv
Date  

Equipment Location: 555 Turnpike Street, Canton, MA 02021

  

10

     141       Corporate (DC)    EQUIP-C    BIP 85542    Batteries     
2/18/2014   

10

     141       Corporate (DC)    FF-C    1260680    Ladders      2/21/2014   

10

     141       Corporate (DC)    FF-C    6987304    Fixtures      2/21/2014   

Equipment Location: 555 Turnpike Street, Canton, MA 02021

  

10

     181       Corporate (MIS)    HW-C    254637    DC Hardware      10/24/2013
  

10

     181       Corporate (MIS)    HW-C    254676    DC Hardware      10/30/2013
  

10

     181       Corporate (MIS)    HW-C    254745    DC Hardware      10/31/2013
  

10

     181       Corporate (MIS)    HW-C    XJ8M2W847    Computers      11/25/2013
  

10

     181       Corporate (MIS)    HW-C    XJ8NTDPD4    Computers      11/29/2013
  

10

     181       Corporate (MIS)    HW-C    XJ8R9RR34    Computers      12/3/2013
  

10

     181       Corporate (MIS)    HW-C    W298313413    Computers     
12/12/2013   

10

     181       Corporate (MIS)    HW-C    W276358095    Computers     
12/13/2013   

10

     181       Corporate (MIS)    HW-C    406155695    iPhones      12/18/2013
  

10

     181       Corporate (MIS)    HW-C    9715490907    iPhones      12/18/2013
  

10

     181       Corporate (MIS)    HW-C    9715490912    iPhones      12/18/2013
  

10

     181       Corporate (MIS)    HW-C    XJ9F2R677    Tablet      2/21/2014   

10

     181       Corporate (MIS)    HW-C    9717201436    iPhone      2/21/2014   

10

     181       Corporate (MIS)    HW-S    00015063    Phones      1/20/2014   

10

     181       Corporate (MIS)    HW-C    92579798    Production Server     
1/22/2014   

10

     181       Corporate (MIS)    HW-C    92580676    Production Server     
1/22/2014   

10

     181       Corporate (MIS)    HW-C    12261    Tape Drives      2/21/2014   

10

     181       Corporate (MIS)    HW-C    XJ9W65DJ9    Laptop Computer     
2/21/2014   

10

     181       Corporate (MIS)    HW-C    IN409102    Bar Code Printers     
2/21/2014   

10

     181       Corporate (MIS)    HW-C    119906    Laptop Computer     
2/21/2014   

10

     181       Corporate (MIS)    HW-C    119948    Laptop Computer     
2/21/2014   

10

     181       Corporate (MIS)    HW-C    15570    iPhone Accessories     
2/21/2014   

10

     181       Corporate (MIS)    FF-S    20527    Armrest      2/21/2014   

10

     181       Corporate (MIS)    HW-C    XJC5W9FJ5    Desktop Computers     
2/21/2014   

10

     181       Corporate (MIS)    HW-C    73436754    Backup Tapes     
2/21/2014   

10

     181       Corporate (MIS)    HW-C    73436821    Backup Tapes     
2/21/2014   

Equipment Location: Dedham Marketpalace 735 Providence Hwy Dedham, MA 02026

  

10

     99160       DXL    FF-S    30540-0    Fixtures-Track      12/10/2013   

10

     99160       DXL    LHI-S    50450118    Security System      12/10/2013   

10

     99160       DXL    FF-S    SHW891789    Fixtures      12/10/2013   

10

     99160       DXL    EQUIP-S    966705    Cabling/Phones      12/10/2013   

10

     99160       DXL    FF-S    161367743    Fixtures-Display Frt     
12/10/2013   

10

     99160       DXL    FF-S    12816    Fixtures-Lighting      12/10/2013   

10

     99160       DXL    FF-S    46790    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    20630    Fixtures-Shelving      12/10/2013   

10

     99160       DXL    FF-S    114665964    Fixtures-Shelving Frt     
12/10/2013   

10

     99160       DXL    FF-S    380894772    Fixtures-Display Frt     
12/10/2013   

10

     99160       DXL    FF-S    040094569    Fixtures-Display Frt     
12/10/2013   

10

     99160       DXL    FF-S    118819    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    036783    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    47548    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    380870905    Fixtures-Display Frt     
12/10/2013   

10

     99160       DXL    FF-S    10232013    Fixtures-Lighting      12/10/2013   

10

     99160       DXL    FF-S    321974149    Fixtures-Shelving Frt     
12/10/2013   

10

     99160       DXL    FF-S    037375    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    141690    Fixtures-Shelving      12/10/2013   

10

     99160       DXL    FF-S    873814    Fixtures-Appliances      12/10/2013   

10

     99160       DXL    FF-S    106229657    Fixtures-Stools      12/10/2013   

10

     99160       DXL    FF-S    106233629    Fixtures-Lockers      12/10/2013   

10

     99160       DXL    FF-S    106235813    Fixtures-Appliances      12/10/2013
  

10

     99160       DXL    FF-S    I14676769    Fixtures-Furniture Frt     
12/10/2013   

10

     99160       DXL    FF-S    I14724131    Fixtures-Furniture      12/10/2013
  

10

     99160       DXL    FF-S    0491092-IN    Tailor Shop Equip      12/10/2013
  

10

     99160       DXL    FF-S    0491093-IN    Tailor Shop Equip      12/10/2013
  

10

     99160       DXL    FF-S    19649    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    054695160    Fixtures-Tailor Shop Equip Frt     
12/10/2013   

10

     99160       DXL    FF-S    48267    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    5370403    Fixtures      12/10/2013   

10

     99160       DXL    FF-S    058571    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    DI 659837    Fixtures-Shoe Fixtures     
11/22/2013   

10

     99160       DXL    FF-S    121806    Fixtures-Mannequins      12/10/2013   

10

     99160       DXL    FF-S    759997    Fixtures-Shoe Stands      12/10/2013
  

10

     99160       DXL    FF-S    119697    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    8515343    Fixtures-Shoe Fixtures     
12/10/2013   

10

     99160       DXL    FF-S    1055087    Fixtures-Shoe Risers      12/10/2013
  

10

     99160       DXL    FF-S    119755    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    119770    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    101227 RI    Ladders      12/10/2013   

10

     99160       DXL    FF-S    038000    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    038001    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    038002    Fixtures-Display      12/10/2013   

10

     99160       DXL    HW-S    5014676-B    DSL      12/10/2013   

10

     99160       DXL    FF-S    48691    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    35524    Fixtures      12/3/2013   

10

     99160       DXL    FF-S    0492097-IN    Tailor Shop Equip      12/10/2013
  

10

     99160       DXL    FF-S    3125    Fixtures-Pool Table      12/10/2013   

10

     99160       DXL    FF-S    48727    Fixtures-Display      12/10/2013   

10

     99160       DXL    FF-S    106319249    Fixtures-Stools      12/10/2013   

10

     99160       DXL    FF-S    119868    Fixtures-Display      12/10/2013   

10

     99160       DXL    LHI-S    51050071    Security System      12/10/2013   

10

     99160       DXL    EQUIP-S    1102052    Cabling-Phones      12/14/2013   

10

     99160       DXL    FF-S    038298    Fixtures-Display      12/16/2013   

10

     99160       DXL    LHI-S    51081046    Security System      12/16/2013   

10

     99160       DXL    FF-S    120054    Fixtures-Display      12/18/2013   

10

     99160       DXL    EQUIP-S    1103676    Cabling-Phones      12/20/2013   

10

     99160       DXL    FF-S    3172733    Visual      12/31/2013   

10

     99160       DXL    FF-S    0493521-IN    Tailor Shop Equip      1/10/2014
  

10

     99160       DXL    SIGNS    26799    Signs      1/24/2014   

10

     99160       DXL    SIGNS    26827    Signs      1/30/2014   

10

     99160       DXL    EQUIP-S    1111147    Cabling-Phones      2/10/2014   

 

Page 1 of 2



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70010

 

Company    Division      Type    Asset Type    Invoice    Description    Insrv
Date  

Equipment Location: 242 Andover Street Peabody, MA 01960

  

10

     99161       DXL    FF-S    30576-0    Fixtures-Track      11/19/2013   

10

     99161       DXL    FF-S    114665973    Fixtures-Shelving Frt     
11/19/2013   

10

     99161       DXL    FF-S    205054    Fixtures-Shelving      11/19/2013   

10

     99161       DXL    FF-S    205257    Fixtures-Shelving      11/19/2013   

10

     99161       DXL    FF-S    321973877    Fixtures-Shelving Frt     
11/19/2013   

10

     99161       DXL    FF-S    141740    Fixtures-Shelving      11/19/2013   

10

     99161       DXL    FF-S    5366529    Fixtures      11/19/2013   

10

     99161       DXL    FF-S    106167141    Fixtures-Stools      11/19/2013   

10

     99161       DXL    FF-S    040099934    Fixtures-Display Frt     
11/19/2013   

10

     99161       DXL    FF-S    119130    Fixtures-Display      11/19/2013   

10

     99161       DXL    FF-S    47559    Fixtures-Display      11/19/2013   

10

     99161       DXL    FF-S    106170865    Fixtures-Lockers      11/19/2013   

10

     99161       DXL    FF-S    106171892    Fixtures-Appliances      11/19/2013
  

10

     99161       DXL    FF-S    I14353211    Fixtures-Furniture Frt     
11/19/2013   

10

     99161       DXL    FF-S    380870921    Fixtures-Display Frt     
11/19/2013   

10

     99161       DXL    FF-S    I14400977    Fixtures-Furniture      11/19/2013
  

10

     99161       DXL    FF-S    907173    Fixtures-Appliances      11/19/2013   

10

     99161       DXL    FF-S    216562115    Fixtures-Display Frt     
11/19/2013   

10

     99161       DXL    FF-S    47856    Fixtures-Display      11/19/2013   

10

     99161       DXL    FF-S    8509895    Fixtures-Shoe Fixtures     
11/19/2013   

10

     99161       DXL    FF-S    216560866    Fixtures-Display Frt     
11/19/2013   

10

     99161       DXL    FF-S    037359    Fixtures-Display      11/19/2013   

10

     99161       DXL    FF-S    037360    Fixtures-Display      11/19/2013   

10

     99161       DXL    FF-S    47895    Fixtures-Display      11/19/2013   

10

     99161       DXL    FF-S    101091 RI    Ladders      11/19/2013   

10

     99161       DXL    FF-S    119355    Fixtures-Display      11/19/2013   

10

     99161       DXL    FF-S    0490489-IN    Tailor Shop Equip      11/19/2013
  

10

     99161       DXL    FF-S    0490494-IN    Tailor Shop Equip      11/19/2013
  

10

     99161       DXL    FF-S    DI 656954    Fixtures-Shoe Fixtures     
11/19/2013   

10

     99161       DXL    FF-S    12889    Fixtures-Lighting      11/19/2013   

10

     99161       DXL    FF-S    054677219    Fixtures-Tailor Shop Equip Frt     
11/19/2013   

10

     99161       DXL    FF-S    161368323    Fixtures-Display Frt     
11/19/2013   

10

     99161       DXL    FF-S    335576278    Fixtures-Display Frt     
11/19/2013   

10

     99161       DXL    FF-S    1054112    Fixtures-Shoe Risers      11/19/2013
  

10

     99161       DXL    FF-S    19629    Fixtures-Display      11/19/2013   

10

     99161       DXL    FF-S    SHW925628    Fixtures      11/19/2013   

10

     99161       DXL    FF-S    119390    Fixtures-Display      11/19/2013   

10

     99161       DXL    FF-S    LNL5354    Fixtures-Headsets      11/19/2013   

10

     99161       DXL    FF-S    3112    Fixtures-Pool Table      11/19/2013   

10

     99161       DXL    FF-S    A27697-0    Fixtures-Track      11/19/2013   

10

     99161       DXL    FF-S    241779876    Fixtures-Chairs Frt      11/19/2013
  

10

     99161       DXL    FF-S    101157RI    Ladders      11/19/2013   

10

     99161       DXL    FF-S    326556423    Fixtures-Furniture Frt     
11/19/2013   

10

     99161       DXL    FF-S    35382    Fixtures      11/19/2013   

10

     99161       DXL    FF-S    48295    Fixtures-Display      11/19/2013   

10

     99161       DXL    FF-S    121362    Fixtures-Mannequins      11/19/2013   

10

     99161       DXL    FF-S    121629    Fixtures-Mannequins      11/19/2013   

10

     99161       DXL    EQUIP-S    468318    Music System      11/19/2013   

10

     99161       DXL    FF-S    30596    Fixtures-Furniture      11/21/2013   

10

     99161       DXL    SIGNS    26537    Signage      11/19/2013   

10

     99161       DXL    LHI-S    50978969    Security System      11/19/2013   

10

     99161       DXL    LHI-S    50978970    Security System      11/19/2013   

10

     99161       DXL    EQUIP-S    1005266    Cabling-Phones      11/25/2013   

10

     99161       DXL    EQUIP-S    1005270    Cabling-Phones      11/25/2013   

10

     99161       DXL    FF-S    037847    Fixtures-Display      11/30/2013   

10

     99161       DXL    FF-S    037830    Fixtures-Display      11/30/2013   

10

     99161       DXL    FF-S    037850    Fixtures-Display      11/30/2013   

10

     99161       DXL    FF-S    0492048-IN    Tailor Shop Equip      12/3/2013
  

10

     99161       DXL    LHI-S    51049950    Security System      11/19/2013   

10

     99161       DXL    FF-S    120055    Fixtures-Display      12/18/2013   

10

     99161       DXL    EQUIP-S    468019    Music System      12/19/2013   

10

     99161       DXL    HW-S    5088191-A    DSL      1/3/2014   

10

     99161       DXL    FF-S    0493522-IN    Tailor Shop Equip      1/10/2014
  

10

     99161       DXL    FF-S    120350    Fixtures-Display      1/24/2014   

10

     99161       DXL    EQUIP-S    1109848    Cabling-Phones      2/4/2014   

10

     99161       DXL    FF-S    759636    Fixtures-Shoe Stands      11/19/2013
  

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:  

/s/ David A. Levin

Title:  

David A. Levin

  President and CEO

 

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70010

 

STORE      LOCATION    CENTER NAME    ADDRESS1    CITY    ST    ZIP CODE     10
      141    Corporate (DC)    555 Turnpike Street    CANTON    MA      02021   
  10       181    Corporate (MIS)    555 Turnpike Street    CANTON    MA     
02021      10       99160    DXL    DEDHAM MARKETPLACE 735 PROVIDENCE HWY   
DEDHAM    MA      02026      10       99161    DXL    242 ANDOVER STREET   
PEABODY    MA      01960   

 

Destination XL Group, Inc. By:  

/s/ David A. Levin

Title:  

David A. Levin

  President and CEO

 

Page 1 of 1